UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6970



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HENRY MCKINLEY SCOTT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Henry Coke Morgan, Jr., Senior
District Judge. (CR-00-98)


Submitted:   September 9, 2004        Decided:   September 16, 2004


Before WILKINSON, MICHAEL, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry McKinley Scott, Appellant Pro Se. Fernando Groene, OFFICE OF
THE UNITED STATES ATTORNEY, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Henry McKinley Scott appeals the district court’s order

denying his motion to modify his sentence.        We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See United States v.

Scott, No. CR-00-98 (E.D. Va. Apr. 16, 2004).           We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -